IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00023-CV

MICHAEL D. EADES AND REBECCA EADES,
                                                             Appellants
v.

SUNRISE ESTATES PROPERTY OWNERS
ASSOCIATION,
                                                             Appellee



                           From the 13th District Court
                             Navarro County, Texas
                           Trial Court No. 09-17965-CV


                          MEMORANDUM OPINION

       Appellants Michael D. Eades and Rebecca Eades and Appellee Sunrise Estates

Property Owners Association have filed a “Joint Motion Requesting Remand.” See TEX.

R. APP. P. 42.1(a)(2)(B). The motion states that the parties have entered into a settlement

agreement and that they respectfully request that the Court remand the case to the trial

court for entry of an agreed judgment.         The proposed “Amended Agreed Final

Judgment” is attached to the motion. The parties have signed the proposed judgment to
show that they have “agreed and approved as to form and substance.” The parties’

attorneys have signed the proposed judgment to show that they have “approved as to

form.” Accordingly, the motion is granted. We set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with the parties’ agreements. See id.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal remanded
Opinion delivered and filed July 20, 2016
[CV06]




Eades v. Sunrise Estates Prop. Owners Ass’n                                   Page 2